Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 2.3 TRIARC COMPANIES, INC. 1155 Perimeter Center West Atlanta, Georgia 30338 August 14, 2008 Wendys International, Inc. 4288 West Dublin-Granville Road Dublin, Ohio 43017-0256 Re: Non-Restaurant Assets of Triarc Ladies and Gentlemen: Reference is made to (1) the Agreement and Plan of Merger, dated as of April 23, 2008 (the  Merger Agreement ), by and among Triarc Companies, Inc., a Delaware corporation ( Triarc ), Green Merger Sub, Inc., an Ohio corporation and a direct wholly owned subsidiary of Triarc ( Merger Sub ) and Wendys International, Inc., an Ohio corporation ( Wendys ) and (2) the certificate of amendment to Triarcs certificate of incorporation (the  Charter Amendment ) that is attached as an exhibit to that certain letter agreement, dated as of August 14, 2008, by and among Triarc, Merger Sub and Wendys, which Charter Amendment is required to be filed with the Secretary of State of the State of Delaware and made effective prior to the Closing of the transactions contemplated by the Merger Agreement. Capitalized terms used herein but not otherwise defined shall have the meaning attributed to such terms in the Merger Agreement, in the Charter Amendment or on Exhibit A hereto. This letter agreement clarifies and sets forth the agreement between Triarc and Wendys with respect to the assets listed on Exhibit A : 1. Deerfield Notes . Without limiting its right to dispose of the same at any time, Triarc intends to retain the Deerfield Notes until they are repaid in full. 2. Trian Managed Account . Promptly upon the expiration of any applicable lock-up period or restriction on transfer or redemption, Triarc will deploy or invest the funds managed by Trian in the Trian Managed Account in the Restaurant Business; provided, that Triarc will have no obligation to withdraw funds from the Trian Managed Account at a time when such withdrawal could not be effected on a commercially reasonable basis or would be effected with a loss that is material in relation to the $75 million originally invested therein. Triarc confirms that no agreement between Triarc and Trian relating to the Trian Managed Account has been amended since April 23, 2008 and that Triarc has invested no new funds in the Trian Managed Account since that date, and agrees that on and after the date of this letter agreement, (a) it shall invest no new funds in the Trian Managed Account and (b) no agreement between Triarc and Trian relating to the Trian Managed Account will be amended, except that Wendys hereby agrees that amendments that allow Triarc to withdraw or borrow funds from the Trian Managed Account on commercially reasonable terms approved by Triarcs Audit Committee shall be permitted; provided that any such amendment shall not extend any applicable lock-up period or create any new restrictions or financial disincentives with respect to transfer or redemption after the expiration of the lock-up period. 3. Miscellaneous Investment Assets . Promptly upon the expiration of any applicable lock-up period or restriction on transfer or redemption, Triarc will dispose of or redeem each Miscellaneous Investment Asset and deploy or invest the proceeds thereof in the Restaurant Business. 4. Lease . Without limiting its right to dispose of the same at any time, Triarc intends to retain the Lease until the expiration date of the lease term (May 31, 2012). 5. Aircraft .
